DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed December 22, 2020.
In view of the Amendments to the Claims filed December 22, 2020, the rejections of claims 1-14 under 35 U.S.C. 103 previously presented in the Office Action sent September 25, 2020 have been substantially maintained and modified only in response to the Amendments to the Claims. 
Claims 1-14 and 18-22 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites, “the upper and lower plates define a generally planar profile”.
It is unclear as to what structures of the upper and lower plates are encompassed by the phrase “define a generally planar profile” and what structures of the upper and generally planar profile” because it is unclear as to what limitations the relative term “generally” definitely imparts on the claimed profile of the upper and lower plates.
Claim 19 recites, “the first and second side plates each define a generally C-shaped profile”.
It is unclear as to what structures of the first and second side plates are encompassed by the phrase “define a generally C-shaped profile” and what structures of the first and second side plates are specifically excluded by the phrase “define a generally C-shaped profile” because it is unclear as to what limitations the relative term “generally” definitely imparts on the claimed profile of the first and second side plates. Dependent claims are rejected for dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalus et al. (U.S. Pub. No. 2016/0329830 A1) in view of Lance et al. (U.S. Pub. No. 2011/0108090 A1).
With regard to claim 1, Kalus et al. discloses a solar system, comprising:
a solar array (see Fig. 17A); and 
a support structure configured to support the solar array (see Fig, 17A-C depicting beam and attachment features cited to read on the claimed support structure as it mechanically supports the cited solar array), wherein 
the support structure includes a structural beam defining a closed shape cross-section (1702, Fig. 17A-C; see annotated Fig. 17C* below exemplifying a cross-section viewed in the orientation of Fig. 17C extending just into the background/thickness of structural beam 1702 which defines a closed shape as the shape is closed on all sides of the cross-section), the structural beam comprising: 

    PNG
    media_image1.png
    382
    597
    media_image1.png
    Greyscale

Annotated Fig. 17C*
an upper plate (as depicted in annotated Fig. 17C below, a plate cited to read on the claimed “upper plate” because it is a planar flat component towards the upper part of the device); 

    PNG
    media_image2.png
    395
    749
    media_image2.png
    Greyscale

Annotated Fig. 17C
a lower plate disposed opposite to the upper plate (as depicted in annotated Fig. 17C above, a plate cited to read on the claimed “lower plate” because it is a planar flat component towards the lower part of the device); 
a first side plate interposed between the upper and lower plates (as depicted in annotated Fig. 17C above, a plate cited to read on the claimed “first side plate” because it is a planar flat component towards the left side part of the device); and 
a second side plate interposed between the upper and lower plates and spaced apart from the first side plate (as depicted in annotated Fig. 17C above, a plate cited to read on the claimed “second side plate” because it is a planar flat component towards the right side part of the device), and
a plurality of joints (such as at each node 1710 depicting in Fig. 17C, Fig. 17D1-17D4, and annotated Fig. 17D4 below, a plurality of joints, or joining portions, between the cited upper/lower plates and the cited first/second side plates),each joint including

    PNG
    media_image3.png
    518
    420
    media_image3.png
    Greyscale

Annotated Fig. 17D4
a first portion of one of the upper or lower plates (such as depicted in Fig. 17D2 and annotated Fig. 17D4’ below, each cited joint includes a first portion of one of the upper or lower plates) and

    PNG
    media_image4.png
    450
    388
    media_image4.png
    Greyscale

Annotated Fig. 17D4’
a second portion of one of the first or second side plates (such as depicted in annotated Fig. 17D4’’ below, each of the cited joints includes a second portion of one of the first or second side plates), wherein

    PNG
    media_image5.png
    456
    261
    media_image5.png
    Greyscale

Annotated Fig. 17D4’’
the first and second portions are mechanically connected adjacent to each other (as depicted in Fig. 17D4, annotated Fig. 17D4’, and annotated Fig. 17D4’’ above, the cited first and second portions are mechanically connected through a fastener 1714 adjacent to and interfacing/abutting each other).

While Kalus et al. exemplifies the plurality of joints at each node 1710 mechanically connects a lower/upper plate with a first/second side plate through a mechanical fastener/grommet feature (see Fig. 17D1-17D4) Kalus et al. does not teach wherein first and second portions of each joint are clinched adjacent to each other.
[0032]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the mechanical connection of the cited first and second portions of the cited plurality of joints of Kalus et al. to include clinching, as suggested by Lance et al., because the simple substitution of a known element known in the art to perform the same function, in the instant case a mechanical connection means between two framing plates/struts in a solar cell system, supports a prima facie obviousness determination (see MPEP 2143 B). 
With regard to claim 2, independent claim 1 is obvious over Kalus et al. in view of Lance et al. under 35 U.S.C. 103 as discussed above. Kalus et al. discloses wherein the solar tracking system includes 
a base configured to support the support structure (see Foundation/Pile depicted in Fig. 15D).
With regard to claim 3, independent claim 1 is obvious over Kalus et al. in view of Lance et al. under 35 U.S.C. 103 as discussed above. Kalus et al. discloses wherein 
the base is configured to rotatably support the support structure (see Foundation/Pile depicted in Fig. 15D “see torque tube”).
With regard to claim 4, dependent claim 2 is obvious over Kalus et al. in view of Lance et al. under 35 U.S.C. 103 as discussed above. Kalus et al. discloses wherein 
the base is formed from the structural beam (see Fig. 15D which would provide the cited base formed from the cited structural beam).
With regard to claim 5, dependent claim 2 is obvious over Kalus et al. in view of Lance et al. under 35 U.S.C. 103 as discussed above. Kalus et al. discloses wherein 
the solar system includes a torque tube configured to support the support structure on the base (see torque tube depicted in Fig. 15D).
With regard to claim 6, dependent claim 5 is obvious over Kalus et al. in view of Lance et al. under 35 U.S.C. 103 as discussed above. Kalus et al. discloses wherein 
the torque tube is configured to rotatably support the support structure on the base (see torque tube depicted in Fig. 15D).
With regard to claim 7, dependent claim 5 is obvious over Kalus et al. in view of Lance et al. under 35 U.S.C. 103 as discussed above. Kalus et al. discloses wherein 
the torque tube is formed from the structural beam (see Fig. 15D which would provide for the cited torque tube is formed from the structural beam).
With regard to claim 8, independent claim 1 is obvious over Kalus et al. in view of Lance et al. under 35 U.S.C. 103 as discussed above. Kalus et al. discloses wherein 
the upper plate, lower plate, first side plate, and second side plate are formed from the same material (see [0109] teaching sheet metal).
With regard to claim 9, independent claim 1 is obvious over Kalus et al. in view of Lance et al. under 35 U.S.C. 103 as discussed above. Kalus et al. discloses wherein 
all of the upper plate, lower plate, first side plate, and second side plate are formed from a different material (as the material, or chemical composition, of each of the cited upper plate, lower plate, first side plate, and second side plate are 
With regard to claim 10, independent claim 1 is obvious over Kalus et al. in view of Lance et al. under 35 U.S.C. 103 as discussed above. Kalus et al., as modified by Lance et al. above, discloses wherein
each joint of the plurality of joints forms a mushroom profile (as depicted in annotated Fig. 17D4’’’ below, the cited joints form a mushroom profile, or a profile resembling the shape of a mushroom).

    PNG
    media_image6.png
    459
    343
    media_image6.png
    Greyscale

Annotated Fig. 17D4’’’
With regard to claim 11, independent claim 1 is obvious over Kalus et al. in view of Lance et al. under 35 U.S.C. 103 as discussed above. Kalus et al., as modified by Lance et al. above, discloses wherein
each joint of the plurality of joints forms a rectangular profile (as depicted in annotated Fig. 17D4’’’’ below, the cited joints form a rectangular profile, or a profile resembling or related to the shape of rectangle).

    PNG
    media_image7.png
    451
    276
    media_image7.png
    Greyscale

Annotated Fig. 17D4’’’’
With regard to claim 12, independent claim 1 is obvious over Kalus et al. in view of Lance et al. under 35 U.S.C. 103 as discussed above. Kalus et al., as modified by Lance et al. above, discloses wherein
a portion of the joints of the plurality of joints form a mushroom profile (such as a portion of the joints at node 1710 connecting the cited upper plate to the cited first side plate depicted in annotated Fig. 17C above of the cited plurality of joints depicted in annotated Fig. 17D4’’’ above as forming a mushroom profile, or a profile resembling the shape of a mushroom) and 
a portion of the joints of the plurality of joints form a rectangular profile (such as a portion of the joints at node 1710 connecting the cited lower plate to the cited second side plate depicted in annotated Fig. 17C above of the cited plurality of joints depicted in annotated Fig. 17D4’’’’ above as forming a rectangular profile, or a profile resembling the shape of a rectangle).
With regard to claim 13, independent claim 1 is obvious over Kalus et al. in view of Lance et al. under 35 U.S.C. 103 as discussed above. Kalus et al. discloses wherein 
at least one of the upper plate, lower plate, first side plate, and second side plate includes a varying thickness (since the thickness of the cited upper plate, lower plate, first side plate, and second side plate are inherently not 100% constant, the cited upper plate, lower plate, first side plate, and second side plate are cited to read on the claimed “at least one of the upper plate, lower plate, first side plate, and second side plate includes a varying thickness” since they have varying thicknesses, or thicknesses not 100% constant).
With regard to claim 18, independent claim 1 is obvious over Kalus et al. in view of Lance et al. under 35 U.S.C. 103 as discussed above. Kalus et al. discloses wherein 
the upper and lower plates define a generally planar profile (as depicted in Fig. 17C and annotated Fig. 17C above, the cited upper plate 1711 and cited 
With regard to claim 19, independent claim 1 is obvious over Kalus et al. in view of Lance et al. under 35 U.S.C. 103 as discussed above. Kalus et al. discloses wherein 
the first and second side plates each define a generally C-shaped profile (as depicted in annotated Fig. 17C above and annotated Fig. 17D1 below, the cited first and second side plates each define a profile, or outline, which is cited to read on the claimed “generally C-shaped” because it includes, generally, a C-shaped portion at the portion of each cited first and second side plate 1712 fitted within upper and lower plates 1711 at the plurality of circularly shaped joints 1710) having

    PNG
    media_image8.png
    535
    564
    media_image8.png
    Greyscale

Annotated Fig. 17D1
a planar side surface and a pair of tabs extending perpendicular therefrom (as depicted in annotated Fig. 17C and annotated Fig. 17D1 above, the cited profile includes a planar side surface and a pair of tabs extending perpendicular therefrom such as each of the portions of each cited first and second side plate 1712 fitted within upper and lower plates 1711 cited to read on the claimed pair of tabs as they extend into upper and lower plates 1711 having a portion of the plurality of joints and extend perpendicular therefrom the cited planar side surface as the cited pair of tabs each include a dimension/thickness extending into and out 
With regard to claim 20, dependent claim 19 is obvious over Kalus et al. in view of Lance et al. under 35 U.S.C. 103 as discussed above. Kalus et al. discloses wherein 
the plurality of joints are positioned on the pair of tabs (as depicted in annotated Fig. 17D1 above, the cited plurality of joints 1710 are positioned on the cited pair of tabs, the portions of each cited first and second side plate 1712 fitted within upper and lower plates 1711).
With regard to claim 22, Kalus et al. discloses a solar system, comprising:
a solar array (see Fig. 17A); and 
a torque tube configured to support the solar array (see Fig, 17A-C depicting beam and attachment features cited to read on the claimed torque tube as it is a long hollow member, see Fig. 17Dc and Fig. 17D4, structurally capable of having a torque applied), wherein 
the torque tube includes a structural beam (1702, Fig. 17A-C), the structural beam comprising: 
an upper plate (as depicted in annotated Fig. 17C below, a plate cited to read on the claimed “upper plate” because it is a planar flat component towards the upper part of the device); 

    PNG
    media_image2.png
    395
    749
    media_image2.png
    Greyscale

Annotated Fig. 17C
a lower plate disposed opposite to the upper plate (as depicted in annotated Fig. 17C above, a plate cited to read on the claimed “lower plate” because it is a planar flat component towards the lower part of the device); 
a first side plate interposed between the upper and lower plates (as depicted in annotated Fig. 17C above, a plate cited to read on the claimed “first side plate” because it is a planar flat component towards the left side part of the device); and 
a second side plate interposed between the upper and lower plates and spaced apart from the first side plate (as depicted in annotated Fig. 17C above, a plate cited to read on the claimed “second side plate” because it is a planar flat component towards the right side part of the device), and
a plurality of joints (such as at each node 1710 depicting in Fig. 17C, Fig. 17D1-17D4, and annotated Fig. 17D4 below, a plurality of joints, or joining portions, between the cited upper/lower plates and the cited first/second side plates),each joint including

    PNG
    media_image3.png
    518
    420
    media_image3.png
    Greyscale

Annotated Fig. 17D4
a first portion of one of the upper or lower plates (such as depicted in Fig. 17D2 and annotated Fig. 17D4’ below, each cited joint includes a first portion of one of the upper or lower plates) and

    PNG
    media_image4.png
    450
    388
    media_image4.png
    Greyscale

Annotated Fig. 17D4’
a second portion of one of the first or second side plates (such as depicted in annotated Fig. 17D4’’ below, each of the cited joints includes a second portion of one of the first or second side plates), wherein

    PNG
    media_image5.png
    456
    261
    media_image5.png
    Greyscale

Annotated Fig. 17D4’’
the first and second portions are mechanically connected adjacent to each other (as depicted in Fig. 17D4, annotated Fig. 17D4’, and annotated Fig. 17D4’’ above, the cited first and second portions are mechanically connected through a fastener 1714 adjacent to and interfacing/abutting each other).

While Kalus et al. exemplifies the plurality of joints at each node 1710 mechanically connects a lower/upper plate with a first/second side plate through a mechanical fastener/grommet feature (see Fig. 17D1-17D4) Kalus et al. does not teach wherein first and second portions of each joint are clinched adjacent to each other.
[0032]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the mechanical connection of the cited first and second portions of the cited plurality of joints of Kalus et al. to include clinching, as suggested by Lance et al., because the simple substitution of a known element known in the art to perform the same function, in the instant case a mechanical connection means between two framing plates/struts in a solar cell system, supports a prima facie obviousness determination (see MPEP 2143 B)
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalus et al. (U.S. Pub. No. 2016/0329830 A1) in view of Lance et al. (U.S. Pub. No. 2011/0108090 A1), as applied to claims 1-13 and 18-22 above, and in further view of Power From Sunlight (“Salt Corrosion Resistance: How to Protect Your Solar PV System from Salt Corrosion”).
With regard to claim 14, independent claim 1 is obvious over Kalus et al. in view of Lance et al. under 35 U.S.C. 103 as discussed above.
Kalus et al. does not disclose wherein at least one of the upper plate, lower plate, first side plate, and second side plate is pre-coated with a corrosion protective material prior to being coupled to one another by clinching.
However, Power From Sunlight teaches a coating of paint can be applied to solar cell frames to avoid corrosion (see page 1-2). 
.


Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive. 
Applicant notes the newly added claimed limitations are not found within the previously cited prior art reference. However, this argument is addressed in the rejections of the claims above.
Applicant argues the annotated lines do not represent Kalus and thus do not teach the claimed components. However, this argument is not persuasive. The rejections of the claims do not rely on the annotated lines to teach the claimed components, the annotated lines simply point to where in the figures Kalus teaches the claimed components. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        February 26, 2021